DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because  it does not convey the nature of the invention by way of a structural makeup.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  The “or” is extraneous after the R2 definition as no definition is recited for Y other than what follows.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,12-22,25 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

2. In claim 31 are  the cancer types in parenthesis further limiting the group of cancer preceding it. This renders intended scope confusing.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The notion that PRMT5 inhibitors can treat cancers generally or the particular cancers recited in claim 30 is not substantiated by the current state of the art. Note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition which considers factors such as:
1) Breadth of the claims- To the extent all cancers are included in the broadest method claims the following pertains.  There are literally hundreds of different types of cancers and tumors affecting different parts of the body. CNS cancers such as gliomas, one of the most deadliest types, neurofibroma, vascular brain tumors. Leukemia is any malignant neoplasm of the blood-forming tissues and arises from many different sources and includes B-cell neoplasms, T-cell neoplasms. Lung cancers alone include adenocarcinomas, papillary carcinoma, Spindle cell carcinoma, Carcinosarcoma and Pulmonary blastoma. There are some soft tissue tumors including  localized fibrous tumor (formerly called benign fibrous mesothelioma); epithelioid haemangioendothelioma; pleuropulmonary blastoma; chondroma; calcifying fibrous pseudotumor of the visceral pleura); congenital peribronchial myofibroblastic tumors, diffuse pulmonary lymphangiomyomatosis and desmoplastic round cell tumor. There are assorted bronchial adenomas (eg, adenoid cystic carcinomas, mucoepidermoid carcinomas, mucous gland adenomas, and oncocytomatous bronchial mucous gland adenoma) as well as other adenomas, including papillary adenoma.  There are some papillomas, including squamous cell papilloma and glandular papilloma. There is also malignant melanoma of the lung, Hamartoma, cylindroma (cylindroadenoma). 
Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including Prostatic Ductal Adenocarcinoma, adenocarcinoma with Paneth-like cells, Clear cell adenocarcinoma, Foamy gland adenocarcinoma, Adenocarcinoma of Cowper’s glands, and Atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, Prostatic 
(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(4) State of the Prior Art and Level of skill in this art: The claimed compounds are  phthalazinones attached  at the 4-position with aminomethyl or aminocarbonyl with varying substitution thereon.
No such compounds having the same backbone are known in the prior art to treat the particular uses claimed. Recent publications on PRMT5 inhibitors evidences  the preliminary nature  for this class of inhibitors. Note Stopa which published in 2015 discusses the role the enzyme might play in cancer and certain blood diseases but makes no assertions as to therapeutic applications in man. Note remarks made on p.2052: “A number of other arginine and lysine methyltransferases have also been implicated in cancer and other diseases [132,158, 159]. This makes PRMT5, and protein methyltransferases in general, a prime target for drug development and diagnostics [159]. Though no pharmacological treatments directly targeting PRMT5 are available yet, research into PRMT5 inhibitors has greatly increased within the last several years, with a number of inhibitors currently being developed specifically for application to cancer, b-thalassemia, or sickle cell disease.” Not also concluding paragraph on p.2053. Yuan a more recent publication describes several compounds in clinical trials but emphasizes that such inhibitors do not possess the same spectrum of clinical efficacy for the same cancers. See p.40 left column the following passage:
“The status of these ongoing clinical trials and preliminary data give us some hints for considering when and how to use these PRMT5 inhibitors. (1) Different PRMT5 
As far as the examiner is aware, there are no known PRMT5 inhibitors or any other drug regardless of mechanism of action having the range of uses covered herein and thus the level of skill is still low;
5.) Working examples- There are no test(s) directed to the many uses pointed out above which are art-recognized for predicting in vivo efficacy in humans . Only an in vitro assay test is reported in the specification on p.316 for a colon cancer cell line  although there is no meaningful data  providing  clear evaluation of its relevance to in vivo efficacy  for one claimed use much less the entire scope claimed .
Thus in view of the above the rejection is being applied.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 2004/0034221). Anthony describes HIV final products which are made by reactants including 2-aminomethyl-phthalazin-2-one. See reactant in example 9.
Claim(s) 1 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Morishita (Abstract only provided). Morishita describes a compound within the instant scope where R3a/R3b form oxo. Said compound was recrystallized from water and is described to have tuberculostatic activity.
A search for species with R1 choices embraced in the dependent claims  resulted in no relevant prior art. However, a copending case with the same priority and filing dates and inventors as herein necessitates the following provisional double patenting rejection.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by cancelling or amending the claims that are directed to the same invention so they are no 
Claims 1-33 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-33 of copending Application No. 16/948,312 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
As far as the examiner can determine there is no material difference in scope between the two sets of claims. If applicants urge a difference does exist, applicants are advised the  rejection will be modified to a provisional non-statutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624